Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lefevre et al. (4,733,938; “Lefevre”) in view of Guo et al. (2014/0217269; “Guo”) and further in view of Morichetti et al. (Modelling of Polarization Rotation in Bent Waveguides, 2006 International Conference on Transparent Optical Networks, 2006, pp. 261-261; “Morichetti”).
Regarding claim 1, Lefevre discloses in figure 21, and related text, an optical waveguide component 102 for providing Faraday rotation to a plane of polarization of linearly polarized light propagating in said waveguide component, having folded or wound sections (124 straight portions and curved portions 125) that are parallel to an externally applied magnetic field 130.


    PNG
    media_image1.png
    238
    449
    media_image1.png
    Greyscale

	
Lefevre, Figure 21


A single, continuous strand of fiber optic material is wrapped about a mandrel to form oval-shaped loops having parallel sides and curved ends. A magnet is positioned so that its B-field is substantially parallel to the straight portions of the loops. As light propagates through these straight portions of the loops, its direction of polarization is rotated in accordance with the Faraday effect. The curved portions are formed to create sufficient linear birefrigence to provide a phase difference of 180 degrees between light in the two orthogonal polarization modes of the fiber. This advantageously causes the Faraday rotations in each of the straight portions to add, rather than cancel. The magneto-optic rotator of the present invention is useful in a variety of applications such as an optical isolator, a modulator, and a magnetometer.
Lefevre, Abstract.
Circular birefringence is analogous to linear birefringence in that it, causes the propagation velocity in one of the normal, circular polarization modes to be increased, while the other is decreased. This causes the two counter-rotating field vectors 12,14 (FIGS. 1-3) of the two respective normal polarization modes to rotate at different velocities (i.e., retarding the phase of one, while advancing the phase of the other), and thereby rotates the direction of polarization. Thus, as a general rule, circular birefringence changes the direction of polarization, while linear birefringence changes the degree of ellipticity of the polarization, and, as noted above, can also, under certain circumstances, change the direction of polarization.
Lefevre, col. 6, l. 57 – col. 7, l. 2.
Circular birefringence, on the other hand, may be created in a fiber by exposing the fiber to a magnetic field. The amount of birefringence so created is a function of the B field in a direction parallel to the fiber. Thus, the Faraday effect is essentially a circular birefringence effect. Another method of creating circular birefringence involves twisting the fiber. It should be noted, however, that twisting induced birefringence, for a system such as an interferometer, provides a "reciprocal effect". That is, the twist causes the polarization of the light to be rotated, from the viewpoint of a stationary observer, clockwise in one propagation direction, and counter-clockwise in the other propagation direction. In contrast, magneto-optic (Faraday) rotation causes light of a given polarization to rotate in the same direction, as viewed by an observer, regardless of the direction of propagation. Thus, such Faraday rotation will be referred to as being 
Lefevre, col 7, ll. 24-45.
Further regarding claim 1, Lefevre does not explicitly disclose that the waveguide component is made of silicon.
However, Guo discloses in figures 8 and 19A a silicon waveguide 120 (also, silicon nitride) “embedded in silicon oxide on a silicon wafer.” Guo, par. [0060].

    PNG
    media_image2.png
    449
    670
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    449
    629
    media_image3.png
    Greyscale


Guo, Figures 8 and 19A


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lefevre to have Guo’s silicon (including silicon nitride) planar waveguides because the resulting configuration would facilitate tailoring polarization rotation. Morichetti, fig. 1, par. 1 (“When an optical bend is curved, a power coupling between the quasi-TE and quasi-TM eigenmodes of the straight waveguide can occur, giving rise to polarization rotation of the overall optical field.”) and par. 3 (“demonstrating the stronger sensitivity of higher index contrast waveguides to polarization coupling effects in bends.”).


2. The optical waveguide component according to claim 1, wherein the waveguide is being wound as a spiral on a plane of said component. Guo, figs. 8 and 19A.
3. The optical waveguide component according to claim 1, wherein the waveguide is being wound in a meandering form on a plane of said component, whereby adjacent linear sections being parallel to each other are combined with bent sections of said waveguide, said bent sections providing a phase-shift between parallel sections with counter-propagating light, which compensates for the cancellation of Faraday rotation between counter-propagating waveguides. Lefevre, fig. 21, Abstract, col. 6, l. 57 – col. 7, l. 2, and col 7, ll. 24-45; and Guo, figs. 8 and 19A, and related text.
4. The optical waveguide component according to claim 2, wherein the waveguide is being wound as a double spiral having counter-propagating counter clock-wise and clock-wise branches, whereby opposite linear waveguide sections of the same turn are combined with bent sections of said waveguide, each said bent sections providing a phase-shift that compensates for the cancellation of Faraday rotation between counter-propagating waves in adjacent parallel linear sections of the waveguide. Lefevre, fig. 21, Abstract, col. 6, l. 57 – col. 7, l. 2, and col 7, ll. 24-45; and Guo, figs. 8 and 19A, and related text.
5. The optical waveguide component according to claim 2, wherein the waveguide is being wound as a single spiral having one counter clock-wise or clock-wise branch. 
6. The optical waveguide component according to claim 1, wherein the waveguide comprises alternate linear sections and bent sections, wherein the linear sections consists of non-birefringent waveguide material and the bent sections consist of birefringent waveguide material providing a 180.degree. phase-shift between said counter-propagating sections. 
7. The optical waveguide component according to claim 1, wherein the linearly polarized light consists of the fundamental transverse electric modes and transverse magnetic modes. Guo, par. [0062] (considering “the fundamental, linearly polarized mode”).
because the resulting configurations would facilitate tailoring polarization rotation; Morichetti, fig. 1, par. 1 (“When an optical bend is curved, a power coupling between the quasi-TE and quasi-TM eigenmodes of the straight waveguide can occur, giving rise to polarization rotation of the overall optical field.”); for example, to enable optical isolation. Lefevre, Abstract (“A magnet is positioned so that its B-field is substantially parallel to the straight portions of the loops. As light propagates through these straight portions of the loops, its direction of polarization is rotated in accordance with the Faraday effect. The curved portions are formed to create sufficient linear birefrigence to provide a phase difference of 180 degrees between light in the two orthogonal polarization modes of the fiber. This advantageously causes the Faraday rotations in each of the straight portions to add, rather than cancel. The magneto-optic rotator of the present invention is useful in a variety of applications such as an optical isolator, a modulator, and a magnetometer.”).
Claims 8, 9 and 11
Claims 8, 9 and 11, as dependent upon claim 1, are rejected under 35 U.S.C. 103 as being unpatentable over Lefevre et al. (4,733,938; “Lefevre”) in view of Guo et al. (2014/0217269; “Guo”) and further in view of Morichetti et al. (Modelling of Polarization Rotation in Bent Waveguides, 2006 International Conference on Transparent Optical Networks, 2006, pp. 261-261; “Morichetti”), as applied in the rejection of claims 1-7, and further in view of Cherchi et al. (Dramatic size reduction of waveguide bends on a micron-scale silicon photonic platform, Opt. Express 21, 17814-17823 (2013); “Cherchi”).
Regarding claims 8, 9 and 11, as dependent upon claim 1, Lefevre in view of Guo and further in view of Morichetti does not explicitly disclose:
8. The optical waveguide component according to claim 1, wherein birefringent bent sections of said waveguide comprise bends with an increasing curvature in the direction of propagation, such as Euler bends. 
9. The optical waveguide component according to claim 1, wherein birefringent bent sections of said waveguide comprise bends based on total internal reflection mirrors, in order to achieve minimum footprint. 
11. The optical waveguide component according to claim 1, wherein the birefringence of an optical waveguide section is controlled by etching of the silicon material in said waveguide section. 
However, Cherchi discloses in Abstract, figures 1 and 2, and related text, Eulerian-related, tightly bent waveguides having TIR mirrors.

    PNG
    media_image4.png
    167
    581
    media_image4.png
    Greyscale


Cherchi, Figure 1.


Micron-scale silicon photonics platform. (a) Single mode rib waveguides can be tightly bent by TIR mirrors with 0.3 dB/90° loss; they can be also be turned into strip waveguides by almost lossless converters; (b) groove bends have been previously explored to reduce the bend size without affecting the losses; (c) in this work we propose to use suitably designed bends of multimode strip waveguides to dramatically reduce bend size and losses.
Cherchi, fig. 1, Caption.
We demonstrate theoretically and experimentally how highly multimodal high index contrast waveguides with micron-scale cores can be bent, on an ultra-broad band of operation, with bending radii below 10 μm and losses for the fundamental mode below 0.02 dB/90°. The bends have been designed based on the Euler spiral and fabricated on 4 μm thick SOI. The proposed approach enabled also the realization of 180° bends with 1.27 μm effective radii and 0.09 dB loss, which are the smallest low-loss bends ever reported for an optical waveguide. These results pave the way for unprecedented integration density in most semiconductor platforms.
Cherchi, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lefevre in view of Guo and further in view of Morichetti disclose:
8. The optical waveguide component according to claim 1, wherein birefringent bent sections of said waveguide comprise bends with an increasing curvature in the direction of propagation, such as Euler bends. Cherchi, Abstract.
9. The optical waveguide component according to claim 1, wherein birefringent bent sections of said waveguide comprise bends based on total internal reflection mirrors, in order to achieve minimum footprint. Cherchi, fig. 1.

because the resultant configurations would facilitate enhancing integration density. Cherchi, Abstract.
Claim 10
Claim 10, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Lefevre et al. (4,733,938; “Lefevre”) in view of Guo et al. (2014/0217269; “Guo”) and further in view of Morichetti et al. (Modelling of Polarization Rotation in Bent Waveguides, 2006 International Conference on Transparent Optical Networks, 2006, pp. 261-261; “Morichetti”), as applied in the rejection of claims 1-7, and further in view of Polonskiy et al. (2003/0206681; “Polonskiy”).
Regarding claim 10, as dependent upon claim 1, while Morichetti discloses the “sensitivity of higher index contrast waveguides to polarization coupling effects in bends,” Morichetti, par. 3, .Lefevre in view of Guo and further in view of Morichetti does not explicitly disclose:
10. The optical waveguide component according to claim 1, wherein the birefringence of an optical waveguide section is controlled by thermal oxidation of the silicon material in said waveguide section. 
However, Polonskiy discloses: “a buffer layer (lower cladding) …formed by thermal oxidation of the silicon base plate, and a core layer … formed over the cladding layer.” Polonskiy, par. [0197].

10. The optical waveguide component according to claim 1, wherein the birefringence of an optical waveguide section is controlled by thermal oxidation of the silicon material in said waveguide section. Polonskiy, par. [0197].
because the resulting configuration would facilitate controlling refractive index discontinuities. 
In silica on silicon wafers, the base silicon is typically much thicker that the silica layer, and hence determines characteristics associated with thermal contraction. In silica on silicon wafers, the birefringence-induced difference in the effective refraction indices is typically negative and has a value close to -0.0005. The difference originating from planar geometry is, however, positive.
Polonskiy, par. [0187].
Claims 12 and 15
Claims 12 and 15, as dependent upon claim 1, are rejected under 35 U.S.C. 103 as being unpatentable over Lefevre et al. (4,733,938; “Lefevre”) in view of Guo et al. (2014/0217269; “Guo”) and further in view of Morichetti et al. (Modelling of Polarization Rotation in Bent Waveguides, 2006 International Conference on Transparent Optical Networks, 2006, pp. 261-261; “Morichetti”), as applied in the rejection of claims 1-7, and further in view of Crespi et al. (2007/0147725; “Crespi”).
Regarding claims 12 and 15, as dependent upon claim 1, Lefevre in view of Guo and further in view of Morichetti does not explicitly disclose:
12. The optical waveguide component according to claim 1, wherein the birefringence of an optical waveguide section is controlled by the deposition of a cladding layer to induce strain in said waveguide section. 
15. The optical waveguide component according to claim 12, wherein the cladding layer is comprised of Si3N4. 

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lefevre in view of Guo and further in view of Morichetti disclose:
12. The optical waveguide component according to claim 1, wherein the birefringence of an optical waveguide section is controlled by the deposition of a cladding layer to induce strain in said waveguide section. Crespi, par. [0169].
15. The optical waveguide component according to claim 12, wherein the cladding layer is comprised of Si3N4. Crespi, par. [0169].
because the resulting configuration would facilitate controlling polarization conversion. Crespi, Abstract.
Claim 13
Claim 13, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Lefevre et al. (4,733,938; “Lefevre”) in view of Guo et al. (2014/0217269; “Guo”) and further in view of Morichetti et al. (Modelling of Polarization Rotation in Bent Waveguides, 2006 International Conference on Transparent Optical Networks, 2006, pp. 261-261; “Morichetti”), as applied in the rejection of claims 1-7, and further in view of Wang et al. (2005/0275944; “Wang”).
Regarding claim 13, as dependent upon claim 1, Lefevre in view of Guo and further in view of Morichetti does not explicitly disclose:
13. The optical waveguide component according to claim 1, wherein the birefringence of an optical waveguide section is controlled by an atomic layer deposition (ALD). 
atomic layer deposition) to provide a continuous form birefringent layer having a relatively high aspect ratio.”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lefevre in view of Guo and further in view of Morichetti disclose:
13. The optical waveguide component according to claim 1, wherein the birefringence of an optical waveguide section is controlled by an atomic layer deposition (ALD). Wang, par. [0037].
because the resultant configuration would facilitate tailoring the aspect ratios of integrated birefringent structures. Wang, par. [0037]
Claim 14
Claim 14, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Lefevre et al. (4,733,938; “Lefevre”) in view of Guo et al. (2014/0217269; “Guo”) and further in view of Morichetti et al. (Modelling of Polarization Rotation in Bent Waveguides, 2006 International Conference on Transparent Optical Networks, 2006, pp. 261-261; “Morichetti”), as applied in the rejection of claims 1-7, and further in view of Reano et al. (2016/0011438; “Reano”).
Regarding claim 14, as dependent upon claim 1, Lefevre in view of Guo and further in view of Morichetti does not explicitly disclose:

However, Reano discloses in figure 5 and paragraph [0061] a piezoelectric actuator layer 504 deposited on the bilayer optical cladding of waveguide 502.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lefevre in view of Guo and further in view of Morichetti disclose:
14. The optical waveguide component according to claim 1, wherein the birefringence of an optical waveguide section is controlled by the deposition of piezoelectric materials for active control of the strain in said waveguide section. Reano, par. [0061].
because the resultant configuration would facilitate controlling polarization. Reano, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 
/PETER RADKOWSKI/ Primary Examiner, Art Unit 2883